DETAILED ACTION
Claims 1-19 dated 12/18/2020 are considered in this office action. Claims 1-19 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dugas et al (US2020/0098205) in view of Kilaru et al. (US2020/0164695) and in further view of Derouen (US2021/0081908A1) and here in after will be referred as Dugas, Kilaru and Derouen respectively. 

Regarding Claim 1, Dugas teaches a computer-implemented method (Para [0044] Fig 2A : “Referring to FIG. 2A, a flowchart detailing the steps in a method according to another aspect of the present invention is illustrated.”), comprising: 
collecting, using a set of sensors of a vehicle, first sensor data associated with a set of events over a period of time (Para [0044] Step #110 Line 6-8 : “Step 110 is that of retrieving a corresponding reference dataset for the components or subsystems to which the input dataset relates to. As noted above, the input dataset would include identification data for the vehicle as well as for the component/subsystem to which the dataset relates to. This enables the retrieval of a reference dataset to which the input dataset is to be compared with”: here reference data is being interpreted as first set of sensor data); 
Dugas also teaches determining, using a processor, a health of a component of the vehicle based on the first sensor data and the second sensor data and a correlation between the first and second sensor data and the component of the vehicle (Para [0045] : “After both the input dataset and the reference dataset are available, they are compared to each other (step 120). A decision 130 then determines if there is a difference between the two datasets. Of course, if the difference is within acceptable limits or within an expected range, then decision 130 is answered in the negative. Once this occurs, the method ends and a conclusion is reached that no damage is indicated by the input dataset. However, if the difference is outside the expected range or outside acceptable limits, then decision 130 is answered in the affirmative. A second decision 140 is then determined if decision 130 is answered in the affirmative. Decision 140 determines if the difference between the input and reference datasets indicates damage to the component/subsystem being assessed. As noted above, the determination as to whether damage has been incurred may be rules based or it may be determined using machine learning. If decision 140 indicates that no damage has occurred, then the method ends.”) 

Dugas does not expressly teaches collecting, using the set of sensors, second sensor data associated with an acute event after the period of time and navigating, using a control circuit, the vehicle in response to a determination that the health of the component does not meet a predefined threshold. 

Kilaru teaches collecting, using the set of sensors, second sensor data associated with an acute event after the period of time (Para [0017]: “Similarly, a driver who repeatedly causes a vehicle tire to hit objects (e.g., a curb, a sidewalk, a speed bump, road debris, etc.) and/or potholes, drives the vehicle at excessive speeds, drives the vehicle on poor road conditions, and/or drives the vehicle with relatively low or high tire fluid pressure causes the vehicle tire tread to predictably wear and/or degrade. Such behavior of driver(s) is sometimes referred to herein as driver behavior of interest or behavior of interest.” Here an acute event is driver hitting curb, sidewalk etc.) and [0061] : “ In some examples, the tire wear determination system 700 of FIG. 7 determines (e.g., via the data analyzer 706), based on at least some of the data 712, 714, 716, 718, behavior of one or more of the drivers of the vehicle 100 that causes tire wear. For example, the tire wear determination system 700 determines one or more drivers of the vehicle 100 exhibited the first driver behavior of interest 200, the second driver behavior of interest 300, the third driver behavior of interest 400, the fourth driver behavior 500 of interest, and/or any other appropriate driver behavior, as discussed below in connection with FIGS. 9-14. As previously mentioned, the tire wear determination system 700 particularly compares, analyzes, and/or otherwise processes (e.g., via the data analyzer 706) the data 712, 714, 716, 718, 720 to identify signatures and/or characteristics therein indicative of such driver behavior..”: here data 712, 714, 716,718 and 720 is being collected when the driver hit curb or sidewalk and determine the tire wear data );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dugas to incorporate the teachings of Kilaru to include collecting, using the set of sensors, second sensor data associated with an acute event after the period of time. Doing so would more accurately determine the health of the component. 

	
Dugas and Kilaru does not expressly teaches navigating, using a control circuit, the vehicle in response to a determination that the health of the component does not meet a predefined threshold.

Derouen teaches navigating, using a control circuit, the vehicle in response to a determination that the health of the component does not meet a predefined threshold ( Fig .5 #Step 504 : “Further, at 504, the method 500 may include navigating, using a processing device, the autonomous vehicle to the mechanical station based on the at least one trouble code.” Here trouble code is being interpreted as a health of a component).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dugas and Kilaru to incorporate the teachings of Derouen to include navigating, using a control circuit, the vehicle in response to a determination that the health of the component does not meet a predefined threshold. Doing so would more accurately determine the health of the component and guide the vehicle to repair station to be serviced. 

Similarly Claims 18 and 19 are rejected on the similar rational as Claim 1 above is. 


Regarding Claim 2, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 

 Dugas also teaches wherein determining the health of the component of the vehicle includes processing each of the first sensor data associated with the set of events and the second sensor data associated with the acute event with a predictive model (Para [0045] : “As noted above, the determination as to whether damage has been incurred may be rules based or it may be determined using machine learning.”: here machine learning is predictive model).  

Regarding Claim 3, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Dugas also teaches wherein the predictive model is configured to apply the correlation to the first and second sensor data to determine the health of the component of the vehicle (Para [0045] : “After both the input dataset and the reference dataset are available, they are compared to each other (step 120)…………….As noted above, the determination as to whether damage has been incurred may be rules based or it may be determined using machine learning.”: here machine learning is predictive model).  
.  
Regarding Claim 4, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Kilaru teaches receiving information regarding maintenance to the vehicle component (Para 0041] : “In particular, the user interface 704 receives user data from the input device(s) 110 including one or more time stamps corresponding to when each of the tire(s) 114, 116, 118, 120 was last or most recently repaired, replaced, rotated, and/or otherwise maintained, which enables to the tire wear determination system 700 to better and/or more accurately determine the condition of the tire(s) 114, 116, 118, 120.”);

Kilaru also teaches and adjusting, by the processor, the correlation based at least in part on the first and second sensor data and the information regarding the maintenance (Para [0068] : “The method 800 of FIG. 8 also includes instructing, via the output device, the person to maintain the tire(s) (block 814). In some examples, the tire wear determination system 700 of FIG. 7 controls (e.g., via the user interface 704) the output device(s) 112, thereby instructing (e.g., via a pop-up message or window, text, a chime, speech, etc.) the person(s) to repair, rotate, replace, and/or otherwise maintain the worn tire(s) 114, 116, 118, 120” ).  

Regarding Claim 5, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Kilaru also teaches wherein the events include at least one of a rough terrain event, a low acuity impact event, an atmospheric event, or an internal depreciation event (Para [0017] : “For example, a driver who suddenly and/or excessively performs maneuvers of a vehicle such as turning, braking, and/or throttling causes vehicle tire tread to predictably wear and/or degrade. Similarly, a driver who repeatedly causes a vehicle tire to hit objects (e.g., a curb, a sidewalk, a speed bump, road debris, etc.) and/or potholes, drives the vehicle at excessive speeds, drives the vehicle on poor road conditions, and/or drives the vehicle with relatively low or high tire fluid pressure causes the vehicle tire tread to predictably wear and/or degrade.”).


Regarding Claim 6, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Dugas also teaches wherein each of the events include at least one parameter identified based on the first sensor data (Para [0044] : “Referring to FIG. 2A, a flowchart detailing the steps in a method according to another aspect of the present invention is illustrated. The method begins at step 100, that of receiving an input dataset from a computing device with the input dataset relating to one or more components or subsystems of a vehicle. Step 110 is that of retrieving a corresponding reference dataset for the components or subsystems to which the input dataset relates to. As noted above, the input dataset would include identification data for the vehicle as well as for the component/subsystem to which the dataset relates to. This enables the retrieval of a reference dataset to which the input dataset is to be compared with”).  

Regarding Claim 7, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Kilaru also teaches wherein at least one of the events is identified based at least in part on high-definition map data (Para [0017] : “Similarly, a driver who repeatedly causes a vehicle tire to hit objects (e.g., a curb, a sidewalk, a speed bump, road debris, etc.) and/or potholes, drives the vehicle at excessive speeds, drives the vehicle on poor road conditions, and/or drives the vehicle with relatively low or high tire fluid pressure causes the vehicle tire tread to predictably wear and/or degrade. Such behavior of driver(s) is sometimes referred to herein as driver behavior of interest or behavior of interest. The disclosed controller receives this historical data from one or more vehicle sensors (e.g., an accelerometer, a wheel speed sensor, a tire pressure sensor, etc.), one or more vehicle systems (e.g., an anti-lock braking system (ABS)), a global positioning system (GPS), etc.), one or more networks (e.g., a vehicle control area network (CAN), the Internet, etc.), etc. The controller then processes this historical data to determine the disclosed behavior of interest, for example, by identifying particular signatures, trends, and/or characteristics in the historical data indicative of such behavior, which is discussed in greater detail below in connection with FIGS. 7-14.” Here driver hitting the potholes , GPS data is being interpreted as map data).  

Regarding Claim 8, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Dugas also teaches wherein the component of the vehicle includes a sensor from the set of sensors (Para [0024] : “It should be clear that the data in dataset 20 derived from the vehicle may take many forms. The dataset 20 may include sensor readings from specific components or sub-systems in the vehicle or it may include one or more digital photographs of parts of the vehicle. The vehicle may have specific sensors for specific subsystems within (e.g. the transmission, the engine, the electrical system, the fuel system, etc., etc.) and each of these specific sensors may produce data that, upon analysis, would indicate whether the subsystem being monitored is operating, operating at some capacity, or is inoperative. As well, the dataset 20 may include sensor readings from sensors that are not directly monitoring specific subsystems but which, upon analysis and comparisons with corresponding datasets from vehicles in operating condition, would indicate that these specific subsystems are not operating properly. As an example, a sensor that monitors oil pressure in the engine could indicate a low reading. This may indicate that an oil pump that feeds oil to a reservoir is either not functioning properly or is not functioning at all. Sensor readings from the various sensors in the vehicle would provide a large amount of data that can form the bulk of the dataset 20.”).  

Regarding Claim 9, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Dugas teaches comprising, in response to collecting the first sensor data related to the set of events over the period of time, transmitting the first sensor data to a remote computer system; and wherein determining the health of the component of the vehicle includes: transmitting the second sensor data associated with the acute event to the remote computer system, and receiving an indication of the health of the component from the remote computer system (Para [0038] “Accordingly, depending on the implementation, the sensor readings may be transmitted from the vehicle to the server in real-time or near real-time.” and Para [0047] : “Referring to FIG. 2B, another method according to another aspect of the present invention is illustrated. This method begins at step 200, that of receiving an input dataset. The input dataset is then sent to a damage detection neural network (step 210). The neural network then determines the result of decision 220, that of whether damage has occurred. If no damage has occurred, then the method ends. Alternatively, if damage has been determined to have occurred, then data is sent to a damage assessment neural network (step 230). In step 240, the cost for the repair or replacement of the damaged component is then estimated using the damage assessment neural network. “). 
 
Regarding Claim 10, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Kilaru teaches comprising generating a maintenance schedule for the vehicle based on the health of the component (Para [0068] : “In some examples, the tire wear determination system 700 of FIG. 7 controls (e.g., via the user interface 704) the output device(s) 112, thereby instructing (e.g., via a pop-up message or window, text, a chime, speech, etc.) the person(s) to repair, rotate, replace, and/or otherwise maintain the worn tire(s) 114, 116, 118, 120.”).  

Regarding Claim 11, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Derouen teaches wherein navigating the vehicle includes navigating the vehicle to a maintenance center based on determining that the health of the component does not meet the predefined threshold (Fig 4 Step #400-406: “FIG. 4 is a flowchart of a method 400 for navigating the autonomous vehicle (such as the autonomous car 116) to a maintenance station in one or more maintenance stations, in accordance with some embodiments.”).  

Regarding Claim 12, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Derouen also teaches wherein navigating the vehicle includes navigating the vehicle to a stopping location based on determining that the health of the component does not meet the predefined threshold (Fig 11 #1140 # closest safe location, Mechanic Shop or Parking lot).  

Regarding Claim 13, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Kilaru teaches wherein the predefined threshold is selected such that the component of the vehicle is still functioning when the vehicle is navigated (Para [0066] : tires worn out but still functioning).  

Regarding Claim 14, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
 Derouen also teaches wherein navigating the vehicle includes causing, by the control circuit, the vehicle to self-drive and self-navigate ( Fig.5 #504 : “Further, at 504, the method 500 may include navigating, using a processing device, the autonomous vehicle to the mechanical station based on the at least one trouble code.”).  

Regarding Claim 15, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Derouen also teaches comprising determining a route along a road network for the vehicle based at least in part on the health of the component ( Fig.5 #504 : “Further, at 504, the method 500 may include navigating, using a processing device, the autonomous vehicle to the mechanical station based on the at least one trouble code.”).  
  
Regarding Claim 16, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Derouen also teaches wherein the method is performed by at least one processor of the vehicle ( Fig.5 #504 : “Further, at 504, the method 500 may include navigating, using a processing device, the autonomous vehicle to the mechanical station based on the at least one trouble code.”).  
 

Regarding Claim 17, Dugas in view Kilaru and in further view of Derouen teaches the method of claim 1. 
Dugas also teaches wherein the method is performed by a remote computer system in communication with the vehicle (Para [0047] : “Referring to FIG. 2B, another method according to another aspect of the present invention is illustrated. This method begins at step 200, that of receiving an input dataset. The input dataset is then sent to a damage detection neural network (step 210). The neural network then determines the result of decision 220, that of whether damage has occurred. If no damage has occurred, then the method ends. Alternatively, if damage has been determined to have occurred, then data is sent to a damage assessment neural network (step 230). In step 240, the cost for the repair or replacement of the damaged component is then estimated using the damage assessment neural network. “).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leise (US11138570) discloses a system, method, and computer-readable medium for detecting a risk of fraud in a vehicle insurance claim by comparing the cost of repair from a treatment facility to a cost estimate for the repair. If the cost of repair from the treatment facility exceeds the cost estimate by a substantial amount, the cost of repair may be flagged as a risk of fraud and a suspicious loss indicator may be generated and transmitted to an insurance agent, a claims center, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668